Citation Nr: 1422240	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-18 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in July 2011 at which time the Veteran's claim was remanded for further development.  In compliance with the remand, VA scheduled the Veteran for a videoconference hearing before a member of the Board.  In a statement dated September 2011, the Veteran cancelled his scheduled hearing and requested that his claim be decided based on the evidence of record.  The Board finds, therefore, that there has been substantial compliance with the remand directives, the Veteran's hearing request has been withdrawn, and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. §§ 20.704(e) (2013) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim of service connection for thoracic area of the back as a claim of service connection for a back condition.


FINDING OF FACT

There is no competent evidence of record that shows that the Veteran has a back condition that had its onset during his active service, had its onset during an applicable presumptive period following his active service, or is otherwise related to his active service.



CONCLUSION OF LAW

The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in a February 2009 letter.

With regard to VA's duty to assist a claimant in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA has associated with the Veteran's file his STRs, VA treatment records, and records of his non-VA treatment.  The file also includes Social Security Administration (SSA) correspondence dated November 2009 through December 2009, which indicates that the Veteran is in receipt of retirement benefits.  As there is no indication that the Veteran is in receipt of disability benefits from the SSA, the Board finds that there is no indication that the Veteran's SSA records would aid in substantiating his claim for service connection, and thus, it is not necessary to obtain these records.  See 38 U.S.C.A. § 5103A.

Coincident to VA's duty to assist the Veteran in substantiating his disability compensation claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In his January 2009 claim, the Veteran requested that VA schedule an examination, but did not appear for his scheduled May 2009 examination.  In a subsequent May 2010 statement and substantive appeal (Form 9), the Veteran requested that VA schedule another examination, to include CAT scan and MRI testing.  However, for reasons that will be explained below, the Board finds that VA has no duty to provide an examination.

In determining whether the duty to assist requires that VA provide a medical examination or obtain a medical opinion with regard to his claimed back condition, it must be considered whether the evidence of record: (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that an event, injury, or disease occurred in service, or establishes that certain diseases manifested during an applicable presumptive period; (3) indicates that the disability or symptoms may be associated with the claimant's active service or with another service-connected disability; and (4) contains sufficient competent medical evidence to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The second and third factors listed above are not present in the case before the Board- the evidence does not show that a back condition had onset during service or manifested within any applicable presumptive period, and there is no competent indication the claimed disability is related to the Veteran's active service.  Thus, VA has no duty to provide an examination or obtain an opinion as to this issue.

In declining to obtain a medical nexus opinion, the Board observes that the United States Court of Appeals for the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

Thus, notwithstanding the Veteran's request, the Board still finds that there is no duty to provide an examination under McLendon.  Issuing a remand for an examination in this case would be unnecessary and result in delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service and there is evidence that the claimant's symptoms have continued after discharge.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Here, in his January 2009 claim, the Veteran contended that he injured his back during service, but that he did not seek treatment at that time.  The Veteran has asserted that he sought treatment for this condition within one year of his discharge at a VA medical center (VAMC) where x-rays were taken, but noted that nothing was found in the x-rays.  He has also contended that a 1990 CAT scan taken at a non-VA facility shows that he had an old compressed fracture at that time.

The Veteran's STRs are negative for any complaints or diagnoses of a back condition.  A report of medical examination dated November 1968 indicates that the Veteran's spine and musculoskeletal system were normal at that time.  Likewise, a January 1970 report of medical examination that was recorded contemporaneous to the Veteran's separation from active service indicates that his spine and musculoskeletal system were normal and only noted that he has had problems with chest pain, a condition for which he was hospitalized at the end of his term of active service.  In a report of medical history that is also dated January 1970, the Veteran endorsed that he has had pain or pressure in the chest as well as various other conditions, but endorsed that he did not have and had never had swollen or painful joints, a history of broken bones, back trouble of any kind, or bone, joint, or other deformity.  He also reported that he was in good health and endorsed that he had never had any illness or injury other than those already noted.

With regard to the Veteran's contention that he was treated for his claimed condition at a VAMC immediately following service, the Board notes that the VAMC in question informed VA in March 2009 that there is no record of the Veteran ever receiving treatment at the facility and there are no archived records of his treatment.

Thus, the record does not support a finding of in-service onset of his back condition or show that his back condition manifested within one year of his active service.

The postservice evidence of record also includes records of the Veteran's October 1990 treatment at a non-VA hospital.  These records indicate that the Veteran's thoracic spine was not fractured or dislocated, but the evaluating clinician noted that mild degenerative changes were present at that time.  Notably, these records indicate that there were no records available for comparison of the findings concerning his thoracic spine; thus, these records do not provide any basis for determining when these degenerative changes first occurred.  With regard to the Veteran's cervical spine, the evaluating clinician noted that there was evidence of an old fracture, but did not offer additional information concerning the etiology of the fracture.  VA treatment records dated February 2009 indicate that the Veteran presented with multilevel spondylosis, which is a degenerative joint disease.  See Dorland's Illustrated Medical Dictionary 1754 (32nd ed. 2012).

Overall, notwithstanding these postservice findings, these records fail to indicate whether the identified degenerative changes and old fracture were incurred during service or are otherwise related to service.

After careful review of the evidence, the Board finds that direct service connection is not warranted because the evidence fails to show that the Veteran has a back condition that had its onset during service.  In so finding, the Board acknowledges that the Veteran has asserted that he did not seek treatment during service even though he sustained an in-service injury and notes that the Veteran is competent to report on that of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds it highly probative that the Veteran's separation examination was negative for any findings of a back injury and that the Veteran reported that he was in good health upon separation.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is charged with the duty to assess the credibility and weight given to evidence).  The Board also finds it probative that the record is negative for complaints or diagnoses concerning the Veteran's claimed condition until 1990, which is more than twenty years after he was discharged from active service.

Additionally, notwithstanding statements offered by the Veteran in which he attributes his current back condition to his service, he is not competent to opine as to the etiology of this condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether his back condition may be attributed to his active service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent evidence of record that establishes that the Veteran currently has a back condition that is etiologically related to his active service.

The Board also finds that the chronic disease presumption does not apply to the present case, as the evidence does not show that the Veteran's back condition, which includes degenerative changes, manifested to a compensable degree within one year of his separation from active service or that he experienced symptoms of a such a condition that continued from service until the present.

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran's back condition had its onset during his active service, had its onset during an applicable presumptive period, or is otherwise related to his active service.  The preponderance of evidence is therefore against a finding of service connection and the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


